Title: To George Washington from Robert Morris, 5 October 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 5th October 1782.
                  
                  I do myself the Honor to enclose with an Act of Congress of the first Instant my two circular Letters of this Date, one to the several Governors, and the other to the Receivers.  I think it my Duty to communicate to you this Act that you may have an Opportunity at every convenient Season to shew the military Servants of the Country that their Sovereign is attentive to their just Claims.  I have added Copies of my Letters that you may apprize any such Officers of Influence and Discretion as may be about to pass from your Army to the Legislatures, of the whole of what has passed on this Subject so that the Views and Efforts of all the public Servants being directed to the same Object may produce the desired Success.  I am Sir Your most obedient & humble Servant
                  
                     Robt Morris
                     
                  
               